Citation Nr: 1314973	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-41 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a medial meniscal tear of the left knee.

2.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of this appeal, jurisdiction over the case was transferred to the RO in Oakland, California.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that compensable ratings are warranted for his right and left knee disability, referring to in-service findings and maintaining that compensable ratings were warranted given his pain, locking and functional impairment.

The record shows that the Veteran receives VA treatment for his bilateral knee disabilities.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus on remand, any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  Further, the most recent VA C&P examination of the Veteran's bilateral knee disabilities was in June 2008, over four years ago.  In light of the state of the record, the Board finds that the claim should be remanded for an examination to assess the current severity of the Veteran's meniscal tear of the left knee and his degenerative joint disease of the right knee.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should physically or electronically obtain any outstanding VA treatment records, dated since May 2009, as well as records of his VA vocational rehabilitation.  

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his right and left knee disabilities, to include the impact of any pain or instability, as well as the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Upon completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the severity and manifestation of the Veteran's right and left knee disabilities.  The claims folder should be made available and reviewed by the examiner and all necessary tests and should be conducted.

The examiner should set forth all right knee and left knee symptoms, including loss of range of motion during flare-ups.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left and right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran has right and/or left knee instability or subluxation.  A complete rationale must be provided for all opinions offered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

4.  Then readjudicate the appeal.  In doing so, the RO must consider the provisions of 38 C.F.R. § 4.59, which relate to painful motion and the decision by the United States Court of Appeals for Veterans Claims (Court) in Burton v. Shinseki, 25 Vet. App. 1 (2011).  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

